                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

Joshua R. Apel                                        )
                                                      )
                                                      )
                Plaintiff(s),                         )
                                                      )
        vs.                                           )              Case No. 4:19-cv-1929 UNA
                                                      )
                                                      )
Missouri Department of Corrections, et al.            )
                                                      )
                Defendant(s).                         )

                                                 ORDER

        The above styled and numbered case was filed on July 12, 2019 and assigned to the

Eastern Division.

        After a review of the case, it was determined that the case was assigned incorrectly. The

case should have been assigned to the Northern Division.

        Accordingly,

        IT IS HEREBY ORDERED that the above styled case is transferred to the Northern

Division and randomly assigned to the Honorable Patricia L. Cohen, United States Magistrate

Judge, under cause number 2:19-cv-00054.

        IT IS FURTHER ORDERED that cause number 4:19-cv-1929 UNA be

administratively closed.

                                                                    GREGORY J. LINHARES
                                                                      CLERK OF COURT



Dated: July 12, 2019                                         By: Jason W. Dockery
                                                                 Case Initiation Team Leader

In all future documents filed with the Court, please use the following case number 2:19-cv-00054 PLC.
